Exhibit 10(n)

 

 

 

 

 

 

AGREEMENT FOR

PURCHASE AND SALE

OF ASSETS

DATED AS OF SEPTEMBER 29, 2000

BETWEEN

INTERNET CONNECTIONS, INC.,

AS SELLER

AND

HICKORY TECH CORPORATION,

AS BUYER

 

 

 

 

AGREEMENT FOR PURCHASE AND SALE OF ASSETS

          This Agreement for Purchase and Sale of Assets is made and entered
into as of the 29th day  of September, 2000, by and between Internet
Connections, Inc., a Minnesota  corporation ("Seller"), its principal
stockholders, Yvonne Karsten, also known as Yvonne Cariveau, Dale Karsten, John
Pfeifer, George and Elizabeth Pfeifer and Michael and Karen Green
(“Stockholders”), and Hickory Tech Corporation, a Minnesota corporation, 
("Buyer").

RECITALS

  A. Seller is an Internet Service Provider (“ISP) and is in the business of
providing internet connection services to business and residential customers,
including leased line internet access (DSL, ISDN, T-1, Point-to-Point and
similar high speed access service) and including dialup internet access (modem
access service), routing of internet connections and traffic to backbone
networks (collectively, the “ISP Business” and sometimes referred to as the
“Internet Service Provider Business”) and Web Hosting and Design Services (web
site services, including hosting web site files and information for third party
customers on third party servers connected to the internet via backbone network,
but excluding  all internet routing and traffic and excluding any internet
access for such customers), all to residential and business consumers, wherever
located; and         A. Buyer desires to acquire Seller’s entire ISP Business,
including the related customer base, employees, specified equipment, intangibles
and selected accounts receivable, including  all assets, of any description,
used or useful in the operation of Seller’s ISP Business, (excluding, however,
Seller’s Web Hosting and Design Service business) and Seller wishes to sell,
assign and transfer all of its ISP Business and related assets to Buyer.

          NOW, THEREFORE, for and in consideration of the foregoing and the
mutual covenants and agreements set forth in this Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer make the following

AGREEMENT.

ARTICLE 1

PURCHASE AND SALE OF ASSETS

          1.0     Sale and Transfer.     Upon the terms and subject to the
conditions hereinafter set forth, Seller agrees to sell, convey, transfer,
assign and deliver to Buyer all of Seller’s ISP Business and related assets
described below and as may be more specifically listed on Schedule 1.0,
attached  hereto (the "Assets"). The items listed on Schedule 1.01, attached
hereto (the "Excluded Assets") shall be retained by Seller. Buyer agrees to
purchase, and Seller agrees to sell, the following Assets from Seller:

          1.1     Equipment, Tools, and Supplies.     All equipment, tools, and
supplies, of any description, used and or useful in the operation of Seller’s
ISP Business, as listed on Schedule 1.1.

          1.2     Software.     All of Seller’s rights, including rights to
copyright and rights to use, under any “shop right” or similar doctrine,
computer software, computer code, computer programs, program designs, program
manuals used or useful in the operation of the ISP Business, listed on Schedule
1.2.

          1.3     ISP Customer Base.     The entire ISP customer base of Seller,
consisting of approximately 4,848 business and residential ISP customers,
wherever such customers may be located, including Seller’s customer service
database, user logs, radius logs, server usage data, data assembled or organized
under Ticket Que Software, and data assembled or organized under Quickbooks
software, as may be more specifically listed on Schedule 1.3.

          1.4     ISP Contracts.     All contracts and contract rights of
Seller, including all rights of Seller pursuant to any “backbone” or similar
contract with MRNet or GoodNet or any similar internet traffic provider, that
relate in any way to Seller’s ISP business as may be more specifically listed on
Schedule 1.4.

          1.5     Domain Names.     All domain names used or useful in the
operation of Seller’s ISP business as may be more specifically listed on
Schedule 1.5.

          1.6     Intangibles.     All franchises,  rights, patents, trademarks,
licenses, copyrights, and brand names, used or useful in the operation of
Seller’s ISP business; and all computer code, computer programs, program
designs, product manuals, catalogs, and price lists; and all documents relating
to suppliers to Seller’s ISP business; and all customer lists, catalogs, and
marketing materials used by Seller in the operation of its ISP business, listed
on Schedule 1.6.

          1.7     Accounts Receivable.     All rights to payment under any
contract receivable any under any account receivable no more than 90 days old as
of September 30, 2000, all related to Seller’s ISP business, as listed on
Schedule 1.7.

          1.8     No General Assumption of Liabilities.     Except for Permitted
Encumbrances listed on Schedule 1.8,  Buyer shall not assume and has not agreed
to assume any of Seller’s liabilities.

 

Seller warrants that the assets described in Sections 1.1 through 1.7, above, to
be delivered to Buyer at the Closing, comprise all tangible and intangible
assets, of any description, required to operate the ISP Business following
closing, and the ISP network so transferred by Seller is capable of supporting
all customers included in the ISP Business.

ARTICLE 2

PRICE

          2.1     Purchase Price.  Buyer shall pay to Seller as full
consideration for the transfer of the Assets, a total purchase price equal to
the aggregate of the following:

  Base Price for the ISP Business, free and clear of all debts and liens
$1,000,000.00       Plus Base Price Adjustment for Annualized Run-Rate on
Revenues in excess of $1,090,000.00 realized during the month of October 2000
TBD       Plus Face value of ISP accounts receivable, not more than 90 days old
at September 30, 2000 TBD       Less Amounts for customer deposits and customer
advances for future service TBD

          2.2     Adjustment for Annualized Run-Rate on Revenues.  In the event
Buyer realizes from Seller’s existing ISP business an ISP revenue run rate
during the first full month following Closing, including pro-rata portion of
advance customer payments, at an annualized rate greater than $1,090,000.00,
Buyer will adjust the Base Price to eleven times that monthly billing figure. 
No adjustment will be made to the Base Price in the event the annualized run
rate on revenues does not exceed $1,090,000.00 during the first full month
following Closing. Any adjustment required by this Section shall be paid to
Seller no later than 60 days after Closing.  “Annualized Run Rate on Revenues”
means gross revenues derived from the ISP Business for a particular month,
multiplied by twelve.

          2.3     Earnest Money.  Upon execution of this Agreement and subject
to the terms of the “Earnest Money Escrow Agreement” attached hereto as Exhibit
2.3, Buyer will deliver to Wells Fargo Bank Minnesota, N.A. (the “Escrow Agent”)
the amount of One Hundred Thousand Dollars ($100,000.00) which, together with
all interest thereon, shall be referred to as the “Buyer Deposit”.   The Buyer
Deposit shall be held by the Escrow Agent pursuant to the Earnest Money Escrow
Agreement, and subject to the following:

In the event the Closing shall not occur as a result of any default by Seller,
Seller shall not be entitled to any portion of the Buyer Deposit and, promptly
after termination of this Agreement, the Buyer Deposit (together with all
interest earned thereon) shall be promptly returned to Buyer.

In the event the Closing shall not occur as a result of any default by Buyer,
Buyer shall not be entitled to any portion of the Buyer Deposit and, promptly
after termination of this Agreement, the Buyer Deposit (together with all
interest earned thereon) shall be promptly delivered to Seller.

At the Closing, the Purchase Price, less the Buyer Deposit,  shall be payable to
Seller in cash by wire transfer of immediately available funds to such bank
account(s) as Seller shall designate prior to Closing.

          2.4     Allocation of the Purchase Price.  The Purchase Price shall be
allocated as set forth on Schedule 2.4.

Seller agrees to negotiate in good faith any suballocations or reallocations
reasonably requested by Buyer.  Buyer and Seller shall exchange at Closing IRS
Form 8594, Asset Allocation Statement, and the Buyer and Seller agree to report
this transaction for tax purposes in accordance with such allocation, and to
attach the applicable asset allocation statement to their respective income tax
returns for the taxable year of reporting this transaction.

          2.5.    Taxes.  Seller shall pay any and all sales, use, transfer,
stamp, conveyance, value added or similar taxes, duties, excises or governmental
charges imposed by any taxing jurisdiction, including all recording fees,
notarial fees and other similar costs incurred in connection with the sale,
transfer or assignment of the Assets or otherwise on account of this Agreement.

          2.6.    Costs.  Each party shall  pay at Closing its own Brokerage and
Attorneys' fees incurred in connection with the sale of the Assets to Buyer.

 

ARTICLE 3

CLOSING

          3.1     Closing.  Provided that all conditions precedent have been
satisfied or waived prior to then, the Closing of the purchase and sale of the
Assets (the "Closing") shall take place at the offices of Blethen, Gage &
Krause, 127 South Second Street in the City of Mankato, Minnesota on October 9,
2000, at 10:00 o'clock a.m., local time, or on such other date as the parties
mutually agree, but in no event shall Closing occur later than that date.  The
date that the Closing actually occurs is referred to as the "Closing Date".
Provided that the Closing actually occurs, the effective time of Closing shall
in all events be deemed to have occurred for all purposes as of the close of
Seller’s business on September 30, 2000.

          3.2     Deliveries by Seller to Buyer.  At or prior to the Closing,
Seller will deliver to Buyer the following documents (the "Transaction
Documents") and purchased assets:

a.                 Certified copies of all of Seller's resolutions pertaining to
the authorizations of this Agreement and the consummation of the transactions
referred to in this Agreement (the "Transactions") by Seller, including all
necessary shareholder consents;

b.                 Duly executed bills of sale, assignments, and other
instruments of transfer, in form sufficient to convey to Buyer all of the
rights, title and interest of Seller in and to the Assets in accordance with the
terms hereof.  The Bill of Sale, shall substantially conform to Exhibit 3.2b, 
attached hereto and made a part hereof.  The Bill of Sale will include all
assets and goods of every description described in Sections 1.1 through 1.7
above,  excluding all accompanying liability excepting only Permitted
Encumbrances listed on Schedule 1.8.  If any such assets or rights thereto are
not assignable because of the provisions thereof or under law, the Seller will
use its best efforts to obtain the necessary consents thereto.  If consent
cannot be obtained, the Seller shall retain the right. The Buyer's accountants
shall determine an appropriate reduction of the purchase price for the rights
retained by the Seller, and the Buyer shall purchase the remaining Assets for
the reduced price;

c.                 UCC-3  Termination Statements substantially in the same form
as Exhibit 3.2c, terminating the security interests of all creditors who may
have any interest in the Assets to be conveyed to the Buyer by this Agreement. 
Seller represents that the creditors listed on Schedule 5.2f is a full and
complete list of its creditors existing as of September 1, 2000.

d.                 Releases of Tax Liens, releasing any liens imposed by any
taxing authorities upon the Assets or the ISP Business at any time prior to the
completion of the transfer of the Assets to Seller;

e.                 All customer files, customer service databases, userlogs,
radius logs, server usage data, data assembled or organized under Ticket Que
Software, data assembled or organized under Quickbooks software, customer
histories, customer lists , sales data, and literature used and/or useful in the
ISP Business.

f.                  A certificate of Seller certifying as to certain corporate
matters with respect to Seller, together with all of the attachments referred to
therein; and

g.                 Opinion of Counsel, substantially in the same form as Exhibit
3.2g attached hereto; and

h.                 Such other certificates and documents as Buyer or its counsel
may reasonably request.

          3.3     Deliveries by Buyer to Seller.  At or prior to the Closing,
Buyer will deliver to Seller:

a.                 The balance of the Purchase Price, as required by Section
2.3;

b.                 Certified copies of Buyer's resolutions pertaining to the
authorization of this Agreement and the consummation of the Transactions by
Buyer;

c.                 A certificate of Buyer certifying as to the accuracy of
Buyer's representations and warranties on and as of the Closing Date and that
Buyer has performed and complied with all of the terms, provisions and
conditions to be performed and complied with on or before the Closing Date;

d.                 A certificate of Buyer certifying as to certain corporate
matters, together with all of the attachments referred to therein;

e.                 Such other certificates and documents as Seller or its
counsel may reasonably request.

          3.4     Records to be Retained by Seller.         Title to all of
Seller's records, documents and papers of every kind and nature pertaining to
the ISP Business sold hereunder shall remain in Seller, but any thereof which
Buyer may reasonably require for use in connection with the operation of the ISP
Business after the Closing Date shall either be delivered to Buyer or made
available to it in such manner as may best meet the respective needs of the
parties.  To the extent that Seller’s records commingle information related to
Seller’s Web Hosting or Web Design customers, Seller specifically prohibits
Buyer’s access thereto to the extent of such commingling.  In any case the party
receiving or retaining such records shall make them available to the other
during a period of five years following the Closing Date.  After the expiration
of said five-year period either shall, before destroying any of such records
received by it, offer them to the other.

          Seller shall promptly forward to Buyer all correspondence, mail,
payments, and documents received by Seller after the Closing Date which relate
to the operations of the ISP Business occurring prior to or after the Closing
Date.  Buyer shall have the right to endorse in the name of Seller all checks or
other forms of payments which it is entitled to retain hereunder.

          Buyer shall promptly forward to Seller all correspondence, mail,
payments, and documents not related to the operation of the ISP Business, such
as matters concerning the Seller's web weaving business, income taxes, corporate
charter, or corporate governance.

ARTICLE 4

CONDITIONS

          4.1     Conditions to Buyer's Obligations.  The obligation of Buyer to
consummate the Transactions shall be subject to the satisfaction, on or prior to
the Closing Date, of each of the following conditions, any of which may, to the
extent allowed by law, be waived by Buyer:

          a.       No Material Inaccuracy.  There shall be no material
inaccuracy in the representations and warranties of Seller or its Stockholders
set forth in section 5 and these representations and warranties shall be true
and correct in all material respects as of the Closing Date as though made on
and as of that date, and Buyer shall have received a certificate dated the
Closing Date from Seller and the Stockholders to that effect.  No later than two
business days prior to Closing, Buyer and Seller shall deliver to the other
updated Schedules necessary to maintain the accuracy of the Schedules, and the
representations and warranties made in this Agreement.

          b.       Performance of Covenants.  Seller and its Stockholders shall
have performed all obligations required to be performed by them under this
Agreement prior to the Closing Date, and Buyer shall have received from Seller
and its Stockholders a certificate dated the Closing Date to that effect.

          c.       Certificates; Documents.  Seller shall have delivered the
certificates and other documents required by Section 3.2.

          d.       Release of Liens.  Seller shall have obtained a release of
any and all tax liens and security interests in the Assets and shall have
delivered transfer documents satisfactory in form to counsel for Buyer assigning
and conveying all the Assets free and clear of any and all liens and
encumbrances.

          e.       Corporate Approvals.  The Transactions shall have received
all necessary corporate approvals by Seller.

          f.        Opinion of Counsel.  Buyer shall have received an opinion of
counsel for Seller, satisfactory in scope and substance to counsel for Buyer, to
the effect that:

    i.        Seller is a corporation duly organized and in good standing under
the laws of the State of Minnesota.

    ii.        Seller has full corporate power to carry out the transaction
provided for in this Agreement; all corporate and other proceedings required to
be taken by or on the part of Seller to authorize it to execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement have
been duly and validly taken; and this Agreement has been duly and validly
authorized, executed and delivered by Seller and its stockholders, and is a
legally binding obligation of each enforceable in accordance with its terms.

    iii.       Seller has taken all steps required to comply with all provisions
of the security interests of any and all creditors in the Assets have been duly
and validly released.

    iv.       Counsel does not know of any facts that by the consummation of
this Agreement will (i) give rise to or cause any default under any of the
terms, conditions, or provisions of any note, bond, mortgage, indenture, license
agreement, or any other instrument or obligation to which Seller is a party or
by which it or any of its properties or the Assets may be bound, or (ii) violate
any court order, writ, injunction, or decree applicable to Seller or any of its
properties or Assets.

          g.       No Adverse Proceedings.  No action or proceeding against
Buyer or Seller or the Stockholders shall have been instituted or threatened
that, if successful, could prohibit consummation or require substantial
rescission of the transactions contemplated under this Agreement.

          h.       No Material Adverse Change.  There shall have been no
material adverse change to the ISP Business since July 1, 2000.

          4.2     Conditions to Seller's Obligations.  The obligations of Seller
to consummate the Transactions shall be subject to the satisfaction, on or prior
to the Closing Date, of each of the following conditions, any of which may, to
the extent allowed by law, be waived by Seller:

          a.       Representations and Warranties.  All representations and
warranties of Buyer made in this Agreement shall be true and correct in all
material respects on and as of the Closing Date as though made at such time,
other than changes contemplated by this Agreement or approved by Seller in
writing, and there shall have been delivered to Seller a Certificate of Buyer to
that effect, dated the Closing Date, signed by authorized officers of Buyer.

          b.       Covenants.  Buyer shall have performed and complied with all
covenants and agreements required by the Transaction Documents to be performed
by it on or prior to the Closing Date.

          c.       Corporate Approvals.  The Transactions shall have received
all necessary corporate and Board of Director approval(s).

          d.       Certificates; Documents.  Buyer shall have delivered the
certificates and other documents required under Section 3.3.

          4.3.    Delivery of Possession; Destruction or Damage to Property
Prior to Closing:  Force Majeure.   At the time of Closing, all property agreed
to be sold hereunder shall be delivered to Buyer at Closing, and shall be
delivered to Buyer in the same condition as at the close of business on July 1,
2000, except for ordinary use and wear thereof, changes occurring in the
ordinary course of business between July 1, 2000, and the Date of Closing, and
damage or loss from causes beyond the reasonable power and control of Seller;
provided, however, that if at the time of Closing the machinery, equipment, and
other tangible property to be sold hereunder shall have suffered loss or damage
on account of fire, flood, accident, act of war, civil commotion, or any other
cause or event beyond the reasonable power and control of Seller (whether or not
similar to the foregoing), to an extent that substantially affects the value of
the property to be sold hereunder, Buyer shall have the right at its election to
complete the purchase, in which event it shall be entitled to all insurance
proceeds (excluding use and occupancy insurance proceeds) collectible by reason
of such loss or damage or, if it does not so elect, it shall have the right,
which shall be in lieu of any other right or remedy whatsoever, to terminate
this Agreement.  In the latter event all parties shall be released from
liability hereunder.  If such loss or damage does not substantially affect the
value of such property, Buyer shall complete the sale but shall be entitled to
all insurance proceeds (excluding use and occupancy insurance proceeds)
collectible by reason of such loss or damage.  In any case where Buyer shall
become entitled to insurance proceeds by reason of loss or damage to assets
agreed to be sold hereunder as above provided, the purchase price of the Assets
so lost or damaged shall not be reduced because of such loss or damage.  Loss or
damage shall be considered to affect substantially the value of said property
within the meaning of this paragraph if the book value of the Assets so lost or
damaged exceeds ten per cent in book value of all such tangible Assets.

          If the Seller is unable to complete the sale hereunder in accordance
with its terms for any reason beyond the Seller's power and control, the Buyer
may elect to accept as full performance such partial performance as Seller can
make.  If the Buyer rejects the Seller's partial performance, the Buyer's sole
and exclusive remedy shall be to terminate this Agreement and Seller shall
promptly return all earnest money to Buyer upon such termination.  In the latter
event all parties shall be released from all liability hereunder.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

          5.1     Buyer's Representations and Warranties.  Buyer represents and
warrants to Seller that:

 

          a.       Organization. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Minnesota
and Buyer has full corporate power and authority to execute and deliver the
Transaction Documents, to consummate the Transactions and to perform all of its
obligations under the Transaction Documents. Buyer has obtained all corporate
approvals necessary to consummate the Transactions and authorize the execution,
delivery and performance of the Transaction Documents.

          b.       Corporate Authority. When executed by Buyer, each of the
Transaction Documents shall be duly and validly executed and delivered by Buyer.
Each of the Transaction Documents, when executed by Buyer, shall constitute a
valid and binding agreement of Buyer enforceable against Buyer in accordance
with its terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to creditors' rights generally and by principles of equity.

          c.       Funds. On the Closing Date, Buyer shall have sufficient funds
available to pay the Purchase Price and to consummate the Transactions.

          5.2     Seller's Representations and Warranties.  Seller represents
and warrants to Buyer that:

          a.       Organization.  Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Minnesota
and has full power and authority to execute and deliver the Transaction
Documents.

          b.       Authorization, Execution and Delivery.  When executed by
Seller each of the Transaction Documents shall be duly and validly executed and
delivered by Seller.  Each of the Transaction Documents, when executed by
Seller, shall constitute a valid, legal, and binding agreement by Seller
enforceable against Seller in accordance with its terms, except to the extent
that such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to creditors' rights generally
and by principles of equity.

          c.       Title to Assets.  Except as shown on Schedule 5.2c., Seller
has good and marketable title to all Assets listed or described in Article 1,
some of which are more specifically described in Schedules 1.1 through 1.7, and
which are to be sold or delivered to Buyer pursuant to this Agreement, free and
clear of all mortgages, liens, pledges, charges, or encumbrances of any nature
whatsoever.  Seller has no other assets similar to those listed on Schedules 1.1
through 1.7 that would be useful to the ISP Business or usable in the operation
of the ISP Business.

          d.       Litigation and Claims.  Except as described on Schedule
5.2d., there are no (a) legal, administrative, arbitration, or other proceedings
pending against Seller that will adversely affect the Assets sold herein by the
Seller to the Buyer.  To the best knowledge of the Stockholders of Seller,
Seller has substantially complied with and is not in default in any material
respect under any laws, ordinances, requirements, engineering standards,
regulations, or orders applicable to the ISP Business, including without
limitation, all applicable safety and pollution, laws or regulations.

          e.       Tax Matters.  As of the Closing Date there will be no liens
for federal, state or local taxes upon the Assets.  All taxes of any kind
whatsoever due and payable by the Seller with respect to the Assets through the
Closing Date will have been paid in full.  There are no liens for federal, state
or local taxes upon the Assets, except for statutory liens for taxes or
assessments not yet delinquent or the validity of which is being contested in
good faith by appropriate proceedings.

                    Seller has filed, or will cause to be filed, all federal,
state and local tax returns and reports of any kind (including, without
limitation, income, franchise, sales, use, excise, employment and real and
personal property) which Seller is obligated to file with respect to the Assets
for all periods up to and including the Closing Date and shall pay all taxes due
on such returns prorated as of the Closing Date based on the current year's
valuation and mill levies, which proration shall be final and conclusive.

          f.        Creditors.  Attached to this Agreement as Schedule 5.2f  is
a true and correct list of all creditors of Seller affecting the ISP Business,
including the names, addresses, and amounts owed as of August 31, 2000, and any
collateral or security applicable to the indebtedness owed to each of these
creditors.  As of the date hereof, and as of the Date of Closing, Seller had and
shall not have any liability of any nature affecting the Assets, whether
absolute, accrued, or contingent, and whether due or to become due that are not
reflected on Schedule 5.2f, and Seller does not know of any basis for the
assertion against it of any such liability.

          g.       Equipment in Good Operating Condition.  All Assets listed on
Schedule 1.1 are in good operating condition and repair and will continue to be
in good operating condition and repair as of the Closing.  Seller has not
received a citation to the effect that these Assets do not comply with any
applicable governmental law or regulation.

          h.       No Adverse Conditions.  There are no adverse conditions or
circumstances that may interfere with Buyer’s use and enjoyment of or
opportunity to resell or encumber any of the Assets of Seller to be purchased by
this Agreement or that might otherwise impede Buyer’s ability to use these
Assets or to conduct the ISP Business using these Assets.

          i.        Operable Network.  The assets described in Sections 1.1
through 1.7, to be delivered to Buyer at the Closing, comprise all tangible and
intangible assets, of any description, required to operate the ISP Business
following closing, and the ISP network so transferred by Seller is capable of
supporting all customers included in the ISP Business.

          j.        No Omissions or Misrepresentations.  No representation,
warranty, or statement of Seller or Stockholders omits or will omit to state any
material fact necessary to make each representation or warranty or statement in
this Agreement accurate and not misleading in any material respect.

 

ARTICLE 6

COVENANTS

          6.1     Covenants of Buyer.  Buyer hereby covenants and agrees that
from the execution date hereof to the Closing Date:

          a.       Continued Efforts.  Buyer will use its continual best efforts
to:

(I) cause to be fulfilled and satisfied all of the conditions to the Closing to
be performed or satisfied by Buyer;

(ii) cause to be performed all of the matters required of Buyer at the Closing;
and

(iii) take such steps and do all such acts as may be necessary to make all of
its warranties and representations true and correct as of the Closing Date with
the same effect as if the same had been made, and this Agreement had been dated,
as of the Closing Date.

          6.2     Covenants of Seller.  Seller hereby covenants and agrees that
from the execution date hereof to the Closing Date:

          a.       Continued Efforts.  Seller will use its continual best
efforts to:  (i) cause to be fulfilled and satisfied all of the conditions to
the Closing to be performed or satisfied by Seller; (ii) cause to be performed
all of the matters required of Seller at the Closing.

          b.       Maintenance of Business.  From the date hereof and until the
time of Closing, Seller shall continue to operate and maintain its business in
substantially the same manner as it is presently carried out.  Seller shall
maintain its books and records in the normal and usual manner.  Seller shall
keep the Assets, taken as a whole, in a normal state of repair and operating
efficiency to enable the Buyer to operate the ISP Business following Closing in
the same manner as it is currently being conducted.

          c.       Right of Inspection.  Buyer may, prior to Closing, make or
cause to be made such investigation of the ISP Business and Assets of Seller to
be sold by this Agreement and of Seller’s financial and legal condition as
respect Seller’s sale of the Assets as  Buyer deems necessary or advisable to
familiarize itself with the ISP Business and Assets.  Seller will permit Buyer
and its authorized representatives, to examine Seller’s premises and the books
and records with respect to the ISP Business at reasonable hours, and Seller’s
officers will furnish Buyer with such other information with respect to the ISP
Business and Assets to be purchased by this Agreement as Buyer shall from time
to time request.  No investigation by Buyer shall affect the representations and
warranties of Seller or the Stockholders, and each such representation and
warranty shall survive any such investigation.

 

          d.       Maintenance of Assets.  Seller will maintain all the Assets
to be sold pursuant to this Agreement in customary repair, order, and condition,
reasonable wear and use, and damage by fire or unavoidable casualty excepted.

          e.       Corporate Existence.  Pending the Closing, Seller will
maintain its corporate existence and powers and will not dissolve and liquidate.

          f.        Payment of Taxes.  Except for taxes contested in good faith,
Seller will pay all ad valorem and other taxes and similar governmental charges
levied against it or upon its properties and business as they become due.

          g.       Disposition of Assets.  Except pursuant to the terms of any
contract executed on or before the date of this Agreement and made known to
Buyer, or upon the direction of Buyer, Seller will refrain from disposing of or
encumbering any of its Assets other than in the ordinary course of its business,
and it will not enter into or assume any obligation with respect to any
contract, agreement, lease, license, or commitment except in the ordinary course
of business or as contemplated by this Agreement prior to Closing.

          h.       No Breach of Existing Agreements.  Seller will not knowingly
do any act or omit to do any act that will cause a breach of any contract,
agreement, obligation, lease, license or commitment prior to Closing.

          I.        Notification of Buyer.  Seller will promptly notify Buyer in
writing of any threatened lawsuit, claim, or any adverse change or any projected
or threatened adverse change in its financial position.

          j.        Cancellation of Insurance.  Seller will not change or cancel
any insurance policy except in the ordinary course of business that would affect
the nature or amount of existing insurance coverage.

          k.       Consent of Creditors.  Seller and Stockholders will exercise
their best efforts to obtain any and all necessary consents of secured
creditors  with respect to the transaction contemplated by this Agreement.

          l.        Full Cooperation.  Seller and Stockholders will fully
cooperate with Buyer and its counsel and accountants in connection with any
steps required to be taken under this Agreement.  Seller will instruct its
accountants, agents, and employees to allow Buyer and its representatives full
access to any and all work papers and to confer with any and all persons in
connection with Buyer’s investigation of Seller and the ISP Business.

 

          6.3     Mutual Covenants.

          a.       Confidentiality.  Each party to this Agreement agrees to hold
all information, whether received before or after entering into this Agreement,
in confidence (the "Confidential Information") until the Closing Date, and
agrees that until then each party will use the same solely for the purposes of
this Agreement.  Each party agrees to make no more copies of such Confidential
Information than is reasonably necessary for the purposes, consistent with this
Agreement, for which it will be used.  Each party agrees that it will not make
disclosure of any such Confidential Information received from the other party to
anyone except as specifically permitted by this Agreement and as required by
law.  Each party may disclose Confidential Information to its employees to whom
disclosure is necessary for the purposes set forth above, provided that the
disclosing party shall notify each such employee that disclosure is made in
confidence and instruct such employees that such Confidential Information shall
be kept in confidence by such employee in accordance with this Agreement. 
Furthermore, each party may disclose such Confidential Information to
consultants and attorneys engaged by such party, to partners and prospective
partners, and to lenders, but only pursuant to a written confidentiality
agreement with such consultants and attorneys, partners, prospective partners,
and lenders, except that according to such confidentiality agreement no further
disclosure of the Confidential Information shall be permitted.  Each party also
agrees that it will make requests for Confidential Information of the other only
if necessary to accomplish the purposes set forth in this Agreement.  The
obligations set forth herein shall be satisfied by each party through the
exercise of the same degree of care used to protect its own information of like
importance.

          If the Transactions are not consummated for any reason, each party
agrees to return to the other party all such Confidential Information, including
all copies thereof, immediately on request.  The obligations arising under this
section shall survive any termination or abandonment of this Agreement.

          b.       Cooperation.  Each party covenants to use all reasonable
efforts, commencing promptly on the execution and delivery of this Agreement, to
take, or cause to be taken in good faith, all actions, and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations, expeditiously and practicably to consummate and make effective the
Transactions, including, but not limited to, using its reasonable efforts to
obtain all necessary actions, waivers, consents and approvals from third parties
or governmental or regulatory bodies.

ARTICLE 7
INDEMNIFICATION

          7.1     Indemnification of Buyer.  Seller shall, from and after the
Closing, indemnify and save Buyer harmless from and against any and all costs,
liability, or expense, including reasonable attorneys’ fees, arising out of (a)
any breach of warranty, covenant, agreement, or representation made by Seller or
Stockholders in this Agreement; (b) any nonfulfillment of any agreement of
Seller or Stockholders under this Agreement or any misrepresentation in or
omission from this Agreement or from any certificates or other instrument
furnished or to be furnished to Buyer; and (c) all actions, suits, proceedings,
demands, assessments, judgments, costs, and expenses incident to any of the
foregoing.   Stockholders agree that if Seller receives any claim from, or is
named in any suit by, a creditor of Seller, Stockholders will contact the
creditor in writing advising the creditor of the fact that Buyer has not assumed
any liabilities or obligations of Seller or will file an answer in the lawsuit
on behalf of Buyer.  Seller shall give written notice as soon as practicable to
Buyer of the occurrence or nonoccurrence of any event or the discovery by Seller
of any circumstance against which Seller may be called upon to indemnify Buyer
under this Agreement.

 

          7.2     Indemnification of Seller.  Buyer shall, from and after the
Closing, indemnify and save Seller harmless from and against any and all costs,
liability, or expense, including reasonable attorneys’ fees, arising out of (a)
any breach of warranty, covenant, agreement, or representation made by Buyer in
this Agreement; (b) any nonfulfillment of any agreement of Buyer under this
Agreement or any misrepresentation in or omission from this Agreement or from
any certificates or other instrument furnished or to be furnished to Seller; and
(c) all actions, suits, proceedings, demands, assessments, judgments, costs, and
expenses incident to any of the foregoing.   Buyer agrees that if Buyer receives
any claim from, or is named in any suit by, a creditor of Seller, Buyer will
contact the creditor in writing advising the creditor of the fact that Buyer has
not assumed any liabilities or obligations of Seller or will file an answer in
the lawsuit on behalf of Buyer.  Buyer shall give written notice as soon as
practicable to Seller and Stockholders of the occurrence or nonoccurrence of any
event or the discovery by Buyer of any circumstance against which Buyer may be
called upon to indemnify Seller under this Agreement.



ARTICLE 8

TERMINATION

          8.1     Termination By Buyer. If any condition precedent to Buyer's
obligation to effect the Closing, as set forth in Section 4.1, is not satisfied
and such condition is not waived, if waivable, by Buyer on or prior to the
Closing Date, Buyer shall not be obligated to effect the Closing and may
terminate this Agreement.

          8.2     Termination By Seller.  If any condition precedent to Seller's
obligation to effect the Closing, as set forth in Section 4.2, is not satisfied
and such condition is not waived, if waivable, by Seller on or prior to the
Closing Date, Seller shall not be obligated to effect the Closing and may
terminate this Agreement.

          8.3     Effect of Termination.  In the event of the termination of
this Agreement pursuant to Section 8.1 or 8.2, this Agreement shall thereafter
become void, without further liability on the part of any party hereto or its
respective shareholders, directors, officers or employees in respect thereof,
except that nothing herein shall relieve any party from liability for any breach
of this Agreement prior to termination under Section 8.1 or 8.2.

ARTICLE 9

POST CLOSING MATTERS

          9.1     Seller’s Name Not Sold:  Seller has retained the use of its
name, “Internet Connections” and has not sold that name to Buyer.

          9.2     Public Announcements; Notice to Trade and Accounts.  No
publication and/or press release of any nature shall be issued pertaining to
this Agreement or the transactions contemplated hereby without the mutual
consent of Seller and Buyer, or except as may be required by law.  Each party
agrees that from and after the Closing for a reasonable period, it will
cooperate and cause its employees to cooperate with the other in making such
permitted announcements to the trade pursuant to this Agreement, as the other
reasonably may request with such mutual consent.

          9.3     Offers of Employment.   Seller agrees to make available to
Buyer the employees listed on Schedule 9.3, now employed by Seller in the ISP
Business, for the purpose of interviewing the same for employment by Buyer.

          9.4     Preferred Vendor Status   In conjunction with the sale and
transfer of the ISP Business to Buyer, and for a period of two years following
the Date of Closing, Buyer and Seller agree to grant to the other Preferred
Vendor status.  Buyer and Seller agree that a “Preferred Vendor”  is a vendor to
whom efforts are made to give the first opportunity to fill outsourcing needs
and to whom efforts to refer business is made, provided that such vendor
maintains high quality service to its customers.

          9.5     Website Service Contract In conjunction with the sale and
transfer of the  ISP Business to Buyer, Buyer agrees to execute and deliver to
the Seller at the Closing a three-year website service contract, substantially
in the same form as Exhibit 9.5 attached hereto.

          9.6     Seller’s Non-Compete Agreement.  For a period of two years
from the Closing, Seller agrees to be bound by the provisions of the
Non-Competition Agreement, a true and correct copy of which is attached hereto
as Exhibit 9.6a.  Seller further agrees to deliver and cause to be delivered to
the Closing Non-Competition Agreements, duly executed by its principals and
stockholders Yvonne Karsten, also known as Yvonne Cariveau, Dale Karsten, John
Pfeifer, George and Elizabeth Pfeifer, Erik Green, Michael and Karen Green,
Daniel Green, Matt Green, Joel Green, Cynthia Huffman, Donna Brown, Gordon and
Yvonne Cariveau, and Dale Flo, substantially in the same form as Exhibit 9.6b,
attached hereto.

          9.7     Buyer’s Non-Compete Agreement.  For a period of two years from
the Closing, Buyer agrees to be bound by the provisions of the Non-Competition
Agreement, a true and correct copy of which is attached hereto as Exhibit 9.7.

          9.8     Billing Services.      In conjunction with the sale and
transfer of the ISP Business to Buyer, and at no additional cost to Buyer,
Seller agrees to provide billing services to Buyer for the ISP Business for two
complete billing cycles following the time of Closing.

          9.9     Transitional Support Services.     In conjunction with the
sale and transfer of the ISP Business to Buyer, and at no additional cost to
Buyer, Seller agrees to provide transitional support services to Buyer in
accordance with the provisions of the Memorandum of Understanding Regarding
Transitional Support attached as Exhibit 9.9 hereto.

ARTICLE 10

ARBITRATION

          10.1   Arbitrability.  All claims by Buyer or Seller by one against
the other arising out of or related in any manner to this Agreement or Assets or
the Transactions shall be resolved by arbitration, as prescribed herein.

          10.2   Rules.  A single arbitrator engaged in the practice of law and
who has at least eight (8) years of litigation experience shall conduct the
arbitration under the then current commercial arbitration rules of the American
Arbitration Association ("AAA"), unless otherwise provided herein.  The
arbitrator shall be selected in accordance with AAA procedures.  The arbitration
shall be conducted in Mankato, Minnesota.

          10.3   Discovery; Damages; Expenses.  The Buyer and Seller shall allow
and participate in discovery in accordance with the Federal Rules of Civil
Procedure.  The arbitrator shall rule on unresolved discovery disputes.  The
arbitrator shall only have authority to award contractual damages and shall not
have the authority to award punitive or exemplary  damages, other
non-compensatory damages or any other form of relief.  Each party shall bear its
own costs and attorneys' fees.  The arbitrator's decision and award shall be
final and binding, and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.

          10.4   Judicial or Administrative Action.  If any party files a
judicial or administrative action asserting claims subject to arbitration, as
prescribed herein, and the other party successfully stays such action and/or
compels arbitration of said claims, the party filing said action shall pay the
other party's costs and expenses incurred in seeking such stay and/or compelling
arbitration, including reasonable attorneys' fees.

ARTICLE 11

GENERAL

          11.1   Time of the Essence.  Time is of the essence with respect to
each and every term, condition, obligation and provision hereof, and failure to
timely perform or remedy any of the terms, conditions, obligations or provisions
hereof by either party shall constitute a material breach of and a noncurable
default under this Agreement by the party so failing to perform (but which may
be waived by the nonbreaching party).

          11.2   Survival of Representations and Warranties.  The
representations and warranties made herein shall not survive beyond the Closing
Date or a termination of this Agreement, and shall not merge into any document.

          11.3   Notices.  All notices hereunder will be in writing and served
by certified mail, return receipt requested.  Notice shall be deemed to have
been duly given on the date mailed by the notifying party.  Notice shall be sent
as follows:

          If to Seller:

  ATTN: Yvonne Karsten, President   Internet Connections, Inc.   Suite 210   209
South Second Street   Mankato, MN 56001

 

          with a copy (which shall not constitute notice) to:

      ATTN: Andrew Willaert, Esq.   Gislason & Hunter, LLP   Suite 250   424
North Riverfront Drive   Mankato, MN 56001

 

          If to Buyer:

  Hickory Tech Corporation   Office of the Chief Financial Officer   David A.
Christensen   221 East Hickory Street   Mankato, MN 56001

 

          with a copy (which shall not constitute notice) to:

  ATTN:  Michael C. Karp, Esq.   Blethen Gage & Krause, PLLP   127 South Second
Street   P.O. Box 3049   Mankato, MN  56001

 

          11.4   Waivers.  No failure of a party to enforce a provision of this
Agreement will be construed as a general or a specific waiver of that provision,
or of a party's right to enforce that provision, or of a party's right to
enforce any other provision of this Agreement.  No waiver of any breach of any
covenant or other provision herein contained shall be deemed to be a waiver of
any preceding or succeeding breach, or of any other covenant or provision herein
contained.  No extension of time for performance of any obligation or act shall
be deemed to be an extension of the time for performance of any other obligation
or act.

          11.5   Headings; Capitalized Terms.  The subject headings of the
sections and subsections of this Agreement are included only for purposes of
convenience, and shall not affect the construction or interpretation of any of
its provisions.  All capitalized terms shall have the meaning attributed to them
in this Agreement.

          11.6   Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and when each of the
parties hereto has executed and delivered to the other party one or more
counterparts, this Agreement shall be binding and effective, even though no
single counterpart has been executed by both of the parties.

          11.7   Successors and Assigns.  This Agreement shall be binding on and
shall inure to the benefit of the parties hereto and their permitted successors
and assigns; provided, however, that no assignment shall be permitted except as
provided for in this Agreement.

          11.8   Assignment.  The rights and obligations of the parties to this
Agreement or any interest in this Agreement shall not be assigned, transferred,
hypothecated, pledged or otherwise disposed of without the prior written consent
of the non-assigning party, which consent may be withheld in such party's sole
discretion.

          11.9   Additional Instruments and Assistance.  Each party hereto shall
from time to time execute and deliver such further instruments, provide
additional information and render such further assistance as the other party or
its counsel may reasonably request in order to complete and perfect the
Transactions.

          11.10 Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Minnesota.

          11.11 Severability.  If any term or provision of this Agreement is, to
any extent, held or deemed to be invalid or unenforceable when applied to any
person or circumstance, the remaining provisions of this Agreement and the
enforcement of such provision to other persons or circumstances, or to another
extent, shall not be affected thereby, and each provision of this Agreement
shall be enforced to the fullest extent allowed by law.

          11.12 Amendments.  This Agreement may not be modified, changed,
supplemented or terminated, nor may any obligations hereunder be waived by a
party, except by written instrument signed by the party to be charged or by its
agent duly authorized in writing or as otherwise expressly permitted herein.

          11.13 No Construction Against the Drafting Party.  Each party hereto
acknowledges the such party and its counsel have reviewed this Agreement and
participated in its drafting.  This Agreement shall not be construed against
either party for having prepared it.

          11.14 Integration.  This Agreement, including all schedules and
exhibits attached hereto, constitutes the entire agreement between the parties,
and there are not agreements, understandings, warranties or representations
between the parties except as set forth or noted herein.  This Agreement is not
made for the benefit of any person, firm, corporation or association other than
the parties hereto.  The parties do not intend to confer any benefit hereunder
on any person, firm or corporation other than the parties hereto.

          IN WITNESS WHEREOF, the parties to this Agreement have executed it as
of the date first above written.

BUYER:   SELLER:       Hickory Tech Corporation   a Minnesota Corporation  
Internet Connections, Inc.
a Minnesota Corporation         By:

--------------------------------------------------------------------------------

  By:

--------------------------------------------------------------------------------

  Robert D. Alton
Its: Chief Executive Officer   Yvonne Karsten
Its: President       By:

--------------------------------------------------------------------------------

  By:

--------------------------------------------------------------------------------

  David A. Christensen
Its: Chief Financial Officer  
Its: Secretary-Treasurer       Date:

--------------------------------------------------------------------------------

  Date:

--------------------------------------------------------------------------------

          STOCKHOLDERS:          

--------------------------------------------------------------------------------

    Yvonne Karsten, a/k/a Yvonne Cariveau          

--------------------------------------------------------------------------------

    Dale Karsten          

--------------------------------------------------------------------------------

    John Pfeifer          

--------------------------------------------------------------------------------

    George Pfeifer          

--------------------------------------------------------------------------------

    Elizabeth Pfeifer          

--------------------------------------------------------------------------------

    Michael Green          

--------------------------------------------------------------------------------

    Karen Green     Date:

--------------------------------------------------------------------------------

     

 

Index To Exhibits and Schedules

 

Exhibit 2.3 Earnest Money Escrow Agreement Exhibit 3.2b Bill of Sale Exhibit
3.2c UCC-3 Termination Statements Exhibit 3.2g Opinion of Counsel Exhibit 9.5
Website Service Contract Exhibit 9.6 Seller Noncompetition and Confidentiality
Agreement Exhibit 9.6b Investor  Noncompetition and Confidentiality Agreement
Exhibit 9.7 Buyer  Noncompetition and Confidentiality Agreement Exhibit 9.9
Memorandum Regarding Seller’s Transitional Support     Schedule 1.0 Assets
Schedule 1.01 Excluded Assets Schedule 1.1 Equipment, Tools &supplies Schedule
1.2 Software Schedule 1.3 Customers Schedule 1.4 Contracts Schedule 1.5 Domain
Names Schedule 1.6 Intangibles Schedule 1.7 Accounts Receivable Schedule 1.8
Permitted Encumbrances Schedule 2.4 Purchase Price Allocation Schedule 5.2c
Exceptions to Good Title Schedule 5.2d Litigation Schedule 5.2f Creditors
Schedule 9.3 Employees

 

 